Motion Granted; Order filed October 4, 2012




                                       In The

                      Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-12-00683-CV
                                 NO. 14-12-00702-CV
                                   ____________

        WASHINGTON SQUARE FINANCIAL, L.L.C. D/B/A IMPERIAL
                 STRUCTURED SETTLEMENTS, Appellant

                                          V.

                             RSL FUNDING, LLC, Appellee


                        On Appeal from the 55th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2010-49166


                                      ORDER

       On July 20, 2012, Washington Square Financial filed a notice of appeal from the
judgment signed June 29, 2012, and the appeal was assigned to this court under our
appellate number 14-12-00683-CV. On July 27, 2012, RSL Funding filed a notice of
cross-appeal from the same judgment, which was assigned to this court under our
appellate number 14-12-00702-CV. On September 26, 2012, RSL Funding filed an
unopposed motion to consolidate the related appeals. The motion is GRANTED and we
issue the following order:
      We order the appeals pending under our appellate case numbers 14-12-00683-CV
and 14-12-00702-CV CONSOLIDATED. The existing filing deadlines in case number
14-12-00683-CV will apply to both cases. All documents filed in the consolidated
appeals shall be filed under case number 14-12-00683-CV.



                                       PER CURIAM